Citation Nr: 0702792	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  01-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeals were previously before the Board in 
September 2004, at which time previous denials of his claims 
were reopened on the basis of new and material evidence and 
then remanded to the RO for further development.  The 
requested development has been completed, and the claims have 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or diagnoses of a knee disability or an ankle disability 
until the complaints recorded at the retirement examination, 
but objective evidence of a knee disability or an ankle 
disability was not shown on the physical examination 
conducted at that time.  

2.  The earliest diagnosis of degenerative joint disease of 
the knees or ankles is dated November 1991, which is more 
than two years after the veteran's discharge from service and 
one year after the end of the presumptive period.  

3.  Uncontroverted medical opinion has stated that it is less 
likely than not that the veteran's bilateral knee 
disabilities and bilateral ankle disabilities are related to 
active service.  

4.  The veteran sustained an injury to his low back in 
February 1978; this injury was treated acutely and resolved 
without chronic disability.  

5.  Uncontroverted medical opinion has stated that it is less 
likely than not that the veteran's current back disability is 
related to active service.  

6.  The veteran was treated for periodic musculoskeletal or 
tension headaches during service for a four month period in 
1986.  

7.  The veteran has continued to experience headaches since 
active service, and he has a current diagnosis of likely 
tension headaches.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2006). 

2.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A right ankle disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

4.  A left ankle disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Chronic tension headaches were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b)(1) (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with VCAA notice by letters dated in 
March 2001, February 2002, and October 2004.  These letters 
discussed what was required to reopen a previously denied 
claim on the basis of new and material evidence, they also 
notified the veteran of what evidence was needed to 
substantiate his claims for service connection.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
October 2004 letter requested that the veteran send any 
information or evidence in his possession that is relevant to 
his claims.

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as five of the 
veteran's claims are being denied and no effective date will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to those 
claims.  The denial of these claims also means that a 
percentage rating will not be assigned, thus that element of 
Dingess notice is not implicated in this case.  As for the 
one claim that is being allowed, information on the 
assignment of an effective date and percentage rating will be 
supplied by the RO, and the Board finds that the failure to 
provide this information to the veteran prior to the grant 
cannot result in any harm to his claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  
The veteran was provided with VCAA notice by letters dated in 
March 2001, February 2002, and October 2004.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in July 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain an 
examination or medical opinion.  The veteran's service 
medical records have been obtained.  All post service medical 
records identified by the veteran have been obtained.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met.  VA 
has afforded the veteran medical examinations and obtained 
medical opinions for each disability he has claimed.  

Service Connection

Service connection will be granted for current disability 
resulting from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, including arthritis, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service or within the 
presumptive period after service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b).  Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Knees

The veteran contends that he has developed disabilities of 
the right and left knee as a result of active service.  He 
does not recall a specific trauma, but believes that his 
current diagnoses of arthritis and tears of the meniscus 
developed as a result of the 150 to 200 parachute jumps he 
made, the years he spent on his feet as a surveyor, or due to 
many hours of running and other physical training he 
conducted while a drill instructor.  

The service medical records are negative for evidence of 
complaints or treatment pertaining to the knees at any time 
prior to the veteran's June 1989 discharge examination.  

May 1982 records show that the veteran complained of muscle 
spasms in his hamstrings after exercise.  The veteran's knees 
were examined in conjunction with this complaint and were 
found to have no ligamentous laxity.  The assessment was 
normal examination, with spasm secondary to exertion.  

At the June 1989 report of medical history obtained in 
conjunction with the veteran's retirement from active 
service, he answered "yes" to a history of a trick or 
locked knee and to a history of arthritis.  In the comments 
section, he indicated that his knees would sometimes swell 
when he was running.  However, the veteran was also afforded 
a physical examination at this time.  The June 1989 Report of 
Medical Examination found that the lower extremities were 
normal.  This report is negative for any findings or 
diagnoses regarding either of the veteran's knees.  

The post service medical records include the report of a 
November 1991 examination conducted at Fort McPherson.  The 
report of medical history again notes the veteran's 
complaints of a trick or locked knee, but the veteran denied 
a history of arthritis.  The report of medical examination 
also included complaints of frequent joint pains and 
stiffness secondary to arthritis, and indicated that the 
affected joints included the knees.  However, the report also 
found that the lower extremities were normal, and was 
negative for any findings or diagnosis regarding either of 
the veteran's knees.  

Additional records from Fort McPherson dated in November 1991 
note that the veteran was present for a physical examination.  
The assessment included degenerative joint disease.  The 
assessment did not specify the affected joints. 

February 1992 records show that the veteran was seen for 
complaints of bilateral knee pain.  He described the pain as 
on and off for the past several years.  This was increased 
with walking or standing.  The pain was worse in the morning.  
There was no locking, and no history of trauma.  The 
assessment was a history consistent with degenerative joint 
disease.  

Records dated form March through May 1992 indicate that the 
veteran was followed for a three centimeter bone growth on 
the posterior distal right femur.  A computed tomography scan 
and a bone scan determined that the growth was benign.  The 
veteran was advised to decrease traumatic physical training 
such as running.  

July 1992 records state that the veteran presented with a 
history of chronic bilateral knee pain for 15 years.  An 
examination and X-ray study revealed mild degenerative joint 
disease and a three centimeter bone growth of the posterior 
distal right femur.  The assessment was osteochondroma of the 
left femur.  

An X-ray study of the right knee in January 2000, was 
interpreted as showing some sclerosis at the proximal tibia 
anteriorly that was probably related to an old injury of the 
epiphysis.  The joint space was maintained.  There was no 
evidence of significant arthritis or acute bony injury.  

Private medical records from September 2000 show that the 
veteran was seen for a history of right knee pain in the past 
with swelling.  The X-ray study revealing sclerosis was 
noted.  The veteran did not have a history of trauma or 
injury.  Left knee pain was likely due to degenerative joint 
disease and overuse.  

A magnetic resonance imaging study conducted in November 2000 
revealed a tear of the posterior horn of the medial meniscus 
of each knee.  

A November 2000 letter from a nurse practitioner at the 
Moncrief Army Community Hospital notes that the veteran has 
bilateral chronic knee pain, which is due to degenerative 
joint disease.  He also had right knee effusion and probably 
meniscus tear.  

VA treatment records from November 2000 show that the veteran 
was seen for complaints of intermittent bilateral knee pain, 
swelling, and locking for the past ten months.  

A December 2001 letter from the nurse practitioner at the 
Moncrief Army Community Hospital includes a summary of the 
veteran's treatment from February 1978 to August 2001.  This 
letter noted treatment for degenerative joint disease of the 
knees in February 1992, osteochondroma of the left femur in 
July 1992, arthritis in February 1999, possible degenerative 
joint disease of the right knee in January 2000, and right 
and left knee pain including degenerative joint disease and 
tears of the posterior horn medical meniscus in each knee in 
2000 and 2001.  

VA X-ray studies from November 2002 reveal mild 
osteoarthritic disease more marked in the medial compartment.  

At the April 2004 hearing, the veteran testified that his 
knees were exposed to very strenuous activities during 
service, including over a hundred parachute jumps, taking 
recruits on long runs in his boots, and walking for long 
periods of time as a surveyor.  He states that he first 
sought treatment for his knees after service in either 1990 
or 1991.  See Transcript.  

Private medical records dated from July 2004 to December 2004 
show that the veteran underwent left knee arthroscopy with 
follow up treatment.  

The veteran was afforded a VA orthopedic examination in 
November 2004.  The claims folder was not initially 
available, but was supplied to the examiner after the 
examination.  The veteran indicated he began to complain of 
knee pain beginning 10 to 15 years ago.  He did not recall 
any specific injury.  

The veteran believed that his specialties in the military 
caused his disabilities, especially the running he did as a 
drill instructor.  He had undergone surgery in October 2004 
for repair of the left medial meniscus of the knee.  The 
veteran had received injections in his knees for a number of 
years.  He also used knee braces.  The veteran stated that he 
had experienced locking sensations in each knee, but none in 
the left since surgery.  An X-ray study of the knees was 
reviewed and revealed bilateral medial joint space narrowing 
and degenerative spurring.  

The examiner proceeded to examine the veteran's right knee, 
but a left knee examination was not conducted due to his 
recent surgery.  The impressions included chondromalacia of 
the right knee; degenerative joint disease of the right knee; 
and X-ray evidence for degenerative joint disease of the left 
knee.  After a review of the medical records contained in the 
claims folder, the examiner stated that it was less likely 
than not that that the veteran's current knee conditions had 
their onset in military service.  The reason for this was 
that except for the 1989 discharge physical which contained 
multiple complaints, the service medical records did not 
contain any references to knee conditions.  



Analysis

The veteran had over 20 years of active service, but did not 
report any knee problems during this time.  He did report a 
history of locking and swelling of the knees on his 
retirement medical history, but this was not confirmed on the 
actual physical examination.  The veteran has testified that 
he did not sustain an injury to either knee during service.  
Notwithstanding these facts, the veteran did report symptoms 
at the time of his separation from service, and he apparently 
did participate in parachute jumps and other activities 
requiring a high degree of exertion.  Thus, the element of an 
in-service injury is satisfied.

As discussed above, there is also ample evidence of current 
knee disabilities.  The requirement that there be a current 
disability is also satisfied.

The remaining question is whether the evidence demonstrates a 
link between the current disabilities and service.

The post service medical records do not show treatment for 
knee complaints until two years after the veteran's discharge 
from service.  While there was a finding of degenerative 
joint disease in November 1991, which may have included the 
knees, this was more than a year after the end of the one 
year presumptive period.  Moreover, there is no evidence that 
any X-ray studies were made.  To be present to a compensable 
degree, arthritis must be demonstrated on X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Because arthritis was not demonstrated in service or during 
the one year period after service; service connection cannot 
be established on a presumptive basis.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The records first confirm that the veteran was treated for 
knee problems in February 1992.  

As noted above, service connection may still be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence shows that treatment for the veteran's knee 
complaints resumed around 1999 and the veteran continues to 
be treated for various bilateral knee complaints.  He has 
been found to have a torn meniscus of each knee, as well as 
degenerative joint disease, and he has undergone arthroscopic 
surgery for his left knee.  However, in spite of the 
extensive post service records showing treatment for the 
veteran's knee disabilities, these records are completely 
negative for a medical opinion that relates these 
disabilities to the veteran's active service.  

The only medical professional that has commented on the 
possibility of a relationship between the veteran's current 
bilateral knee disabilities and active service is the 
November 2004 VA examiner.  After an interview with the 
veteran which included the veteran's descriptions of his 
duties in service, an examination, and a review of the 
veteran's medical records in his claims folder, the examiner 
opined that it was less likely than not that that the 
veteran's current knee conditions had their onset in military 
service.  He supported this opinion by noting the veteran's 
service medical records did not contain any references to a 
knee disability.  

The examiner's opinion is buttressed by the fact that the 
veteran was involved in strenuous duties during service.  He 
would presumably been unable to perform such duties if he had 
significant knee symptoms, yet there is no evidence that he 
was impaired in the performance of his duties.

The veteran has expressed the opinion that his current knee 
disabilities are related to injuries and stresses during 
service.  As a lay person, however, he is not qualified to 
provide a competent opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Therefore, as there is no competent evidence relating a 
current knee disability to active service, no showing of 
arthritis of the knees in service, or to a compensable degree 
during the one year presumptive period following discharge 
from service, the preponderance of the evidence is against 
the claims, and they are denied.  

Ankles

The veteran contends that he has developed disabilities of 
the right and left ankles as a result of active service.  He 
does not recall a specific trauma, but believes that his 
current complaints of pain and diagnoses of arthritis 
developed as a result of the 150 to 200 parachute jumps he 
made, the years he spent on his feet as surveyor, or due to 
many hours of running and other physical training he 
conducted while a drill instructor.

The service medical records are negative for complaints or 
treatment pertaining to the ankles at any time prior to the 
veteran's June 1989 discharge examination.  

At the June 1989 report of medical history obtained in 
conjunction with the veteran's retirement from active 
service, he answered "yes" to a history of foot trouble and 
arthritis.  In the comments section, he indicated that his 
ankles would sometimes swell when he was running.  However, 
the veteran was also afforded a physical examination at this 
time.  The June 1989 report of medical examination found that 
the lower extremities were normal.  This report is negative 
for any findings or diagnosis regarding either of the 
veteran's ankles.  

The post service medical records include the report of a 
November 1991 examination conducted at Fort McPherson.  The 
Report of Medical History again notes the veteran's 
complaints of foot trouble, but he denied a history of 
arthritis.  The Report of Medical Examination also included 
complaints of frequent joint pains and stiffness secondary to 
arthritis, and indicated that the affected joints included 
the ankles.  However, the report also found that the lower 
extremities were normal.  The summary of defects includes a 
diagnosis of degenerative joint disease but did not specify 
the affected joint or joints.  The report was negative for 
any findings or diagnosis regarding either of the veteran's 
ankles.  

Additional November 1991 records from Fort McPherson note 
that the veteran was present for a physical examination.  The 
assessment included degenerative joint disease.  However, the 
assessment did not specify the affected joint or joints. 

February 1992 records show that the veteran was seen for 
complaints of bilateral ankle pain.  He described the pain as 
on and off for the past several years.  This was increased 
with walking or standing.  The pain was worse in the morning.  
There was no history of trauma.  The assessment was a history 
consistent with degenerative joint disease.  

September 1995 records show that the veteran was seen for 
complaints of a painful ankle.  He had twisted his ankle 
three days earlier.  The assessment was acute tendonitis.  

A December 2001 letter from the nurse practitioner at the 
Moncrief Army Community Hospital noted treatment for 
degenerative joint disease of the ankles in February 1992.  

At the April 2004 hearing, the veteran testified that his 
ankles were exposed to very strenuous activities during 
service, including over a hundred parachute jumps, taking 
recruits on long runs in his boots, and walking for long 
periods of time.

The veteran was afforded a VA examination of his ankles in 
November 2004.  A medical history was obtained from the 
veteran prior to his examination or a review of the claims 
folder.  The veteran stated that his ankle pain began 10 to 
15 years ago without any specific injury.  

The veteran was noted to have done a considerable amount of 
running as a drill instructor.  He was currently employed as 
a letter carrier, and his ankles bothered him at work and 
when working around the house.  He did not have any 
significant swelling of the ankles.  There were no popping 
sounds, instability or locking of the ankles.  X-ray studies 
of each ankle were negative.  The impression was degenerative 
joint disease of the ankles, worse on the right than on the 
left.  An addendum to this examination noted that the claims 
folder was reviewed.  

The examiner opined that it was less likely than not that 
that the veteran's current ankle conditions had their onset 
in military service.  The reason for this was that except for 
the 1989 discharge physical which contained multiple 
complaints, the service medical records did not contain any 
references to ankle conditions.  

Analysis

The veteran did report a history of ankle problems on his 
retirement medical history, and had duties requiring high 
degrees of physical exertion.  Thus, the requirement that 
there be an injury in service is arguably satisfied. 

A current disability, namely arthritis, of the ankles has 
been well documented.

The missing element in the veteran's claim is a connection 
between the current disabilities and service. 

The post service medical records do not show treatment for 
ankle complaints until at least two years after the veteran's 
discharge from service.  While there was a finding of 
degenerative joint disease in November 1991, which may or may 
not have been a reference to the ankles, this was more than a 
year after the end of the one year presumptive period.  As 
noted above, this finding alone did not show arthritis to a 
compensable degree because there were no reports that 
arthritis had been demonstrated on X-ray examination.  The 
records first confirm that the veteran was treated for ankle 
problems in February 1992.  

Although service connection may still be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, 38 C.F.R. § 3.303(d); such 
is not the case here.

The evidence shows that the veteran complains of ankle pain 
that he states has been present since discharge.  He is 
competent to report the continuity of symptomatology, but 
medical evidence is needed to link current disability to a 
disease or injury in service.  Caluza.  The record is 
completely negative for a medical opinion that relates a 
current ankle disability to active service.  

The only medical professional that has commented on the 
possibility of a relationship between current bilateral ankle 
disabilities and active service is the November 2004 VA 
examiner.  After an interview with the veteran which included 
the veteran's descriptions of his duties in service, an 
examination, and a review of the veteran's medical records in 
his claims folder, the examiner opined that it was less 
likely than not that that the veteran's current ankle 
conditions had their onset in military service.  He supported 
this opinion by noting the veteran's service medical records 
did not contain any references to an ankle disability.  

Again this opinion is supported by the fact that the veteran 
was able to perform his vigorous duties during service 
without any documented impairment from ankle disabilities.

Therefore, as there is no objective evidence linking a 
current ankle disability to service, no showing of arthritis 
in service or in the presumptive period after service; the 
preponderance of the evidence is against the grant of service 
connection for ankle disabilities.  Reasonable doubt does not 
arise, and the claim is denied.  38 U.S.C.A. § 5107(b).  

Back

The veteran's service medical records show that he was 
treated for complaints of low back pain after a slip and fall 
in February 1978.  He complained of low back pain that 
radiated down the right leg.  An X-ray study was normal.  The 
assessment was rule out low back strain.  

The remainder of the veteran's service medical records are 
negative for complaints or diagnoses related to his back 
until the June 1989 report of medical history obtained at his 
retirement when the veteran answered "yes" to a history of 
recurrent back pain.  However, the report of medical 
examination states that the veteran's spine was normal, and 
this report does not contain a diagnosis of a back 
disability.  

After discharge from service, the veteran answered "yes" to 
a history of recurrent back pain on a November 1991 Report of 
Medical History.  The examining physician did not offer any 
additional comments regarding these complaints, and the 
November 1991 Report of Medical Examination found that the 
spine was normal.  

The veteran testified at the April 2004 hearing that after he 
slipped and fell, he would occasionally seek treatment for 
his back pain during active service.  The veteran further 
noted that his duties at times included heavy lifting and 
parachute jumps, and he believed that this may have further 
injured his back.  The veteran stated that he began to seek 
treatment for his back not long after discharge.  

A November 2004 VA X-ray study showed degenerative changes at 
L4 to L5, and at L5 to S1.  There was a large osteophyte at 
L3 to L4.  The disc spaces were normal.  

The veteran was afforded a VA examination of his spine in 
December 2004.  The claims folder was reviewed in conjunction 
with his examination, and the February 1978 injury to his 
back was noted.  The veteran reported that he had injured his 
back on several occasions during service.  He currently 
complained of mid lumbar and bilateral paraspinal pain 
without radiation.  It did not affect his ability to walk, 
and he did not have flare-ups or incapacitating episodes.  
After the physical examination and review of the November 
2004 X-ray studies, the diagnosis was mild lumbar 
spondylosis.  The examiner opined that it was less likely 
than not that the veteran's current low back condition was 
related to his military service.  The rationale was the 
paucity of medical records related to his low back while in 
military service.  

Analysis

The service medical records showing an injury to the 
veteran's low back in 1978, and the veteran's testimony, 
serves to satisfy the requirement that there be an injury in 
service.

The recent VA treatment and examination records document a 
current low back disability.

Although the post service medical records do not show 
treatment for back pain until many years after discharge, the 
veteran has offered credible testimony indicating that he 
began to seek treatment for his low back possibly as early as 
1989.  However, the November 1991 examination report again 
indicates that the spine was normal.  

The earliest objective evidence of a back disability is the 
December 2004 VA examination.  The examiner opined, however, 
that it was less likely than not that the veteran's current 
back disability was related to active service.  The examiner 
states that the reason for this opinion is the lack of 
treatment for a back disability subsequent to the 1978 injury 
in the service medical records.  

There is no other medical opinion that purports to relate the 
veteran's back disability to service.  The Board finds that 
as the evidence does not establish that the veteran had a 
chronic back disability either during service or within the 
one year presumptive period following discharge from service, 
and as there is no competent evidence of an etiological 
relationship between the veteran's current back disability 
and active service, entitlement to service connection for a 
back disability is not warranted.  

The veteran is a lay person, and not qualified to express a 
medical opinion as to the relationship between his current 
back disability and service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The only opinions offered by competent 
medical professionals have determined that there is no 
relationship between the veteran's current disabilities and 
active service. 

As such, the preponderance of the evidence is against the 
claim.  Reasonable doubt does not arise, and service 
connection for a low back disability is denied.  38 U.S.C.A. 
§ 5107(b).

Headaches

The veteran's service medical records show that he was seen 
for complaints of recurrent headaches in September 1986.  The 
assessment was probably muscle contraction headaches as a 
residual of musculoskeletal strain.  

October 1986 records state that the veteran's headaches were 
much improved with medication.  The assessment was headaches, 
probably musculoskeletal, resolving.  

December 1986 records show that the veteran continued to 
experience headaches, which were described as due to muscle 
tension.  

The veteran answered "yes" to a history of a head injury 
and to frequent or severe headaches on the June 1989 Report 
of Medical History completed in conjunction with the 
veteran's discharge.  The physician's comments also noted 
that the veteran had once hit his head hard and sustained a 
bump, but it is unclear if this was in reference to the 
history of a head injury or to the history of headaches.  

The June 1989 Report of Medical History shows that the 
veteran's head was normal.  The neurological examination was 
also normal.  A disability manifested by headaches was not 
included in the diagnoses.  

The post service medical records show that the veteran 
reported a history of frequent or severe headaches and a 
history of a head injury on the November 1991 Report of 
Medical History.  The examiner's comments noted frequent 
headaches in the past.  These comments also state that the 
veteran had sustained a contusion to the scalp at age 20 (the 
veteran was born in September 1950).  

However, the November 1991 report of medical examination 
found that the head was normal.  The neurological examination 
was also normal, and a disability manifested by headaches was 
not included in the diagnoses.  

At the April 2004 hearing, the veteran testified that he hit 
his head while moving furniture during service.  The doctors 
told him he had a slight concussion.  He then began to have 
headaches that would come and go.  These were so severe it 
became difficult to sleep.  The veteran states that the 
headaches have continued since discharge from service.  He 
had sought treatment for his headaches and had been given 
pain relief medication.  The veteran said that his current 
headaches were in the same part of his head as the ones he 
experienced in service.  See Transcript.  

The veteran was afforded a VA examination for his headaches 
in November 2004.  There were no medical records available at 
the time of the examination.  The veteran reported that he 
had sustained a head injury to the right side of his head 
during service.  He did not report being unconscious or 
having any other symptoms consistent with a postconcussive 
syndrome.  The veteran reported currently having one or two 
brief sensations of numbness over his skull each day lasting 
for about 15 minutes.  

The impression was that the veteran's headaches were a 
nonspecific complaint most likely related to tension type 
headaches.  It was also consistent with a post-traumatic 
headache but lacked several significant features such as 
imbalance, difficulty with concentration, and blurred vision 
that would make it clearly a postconcussive headache that 
could be related to his head trauma.  The examiner said that 
to state further etiological agents or possibilities would be 
simply to resort to mere speculation.  

In an addendum to the November 2004 examination, the examiner 
stated that the veteran's claims folder had now been 
reviewed, but that no changes in his previous report were 
necessary.  

The Board finds that entitlement to service connection for 
headaches is demonstrated by the evidence.  

The service medical records show that the veteran was treated 
for frequent headaches for a four month period from September 
1986 to December 1986.  The diagnoses were probable 
musculoskeletal or tension headaches.  The veteran noted that 
he had a history of frequent headaches at discharge.  He has 
also testified that he has continued to experience periodic 
headaches since his discharge from service.  The post service 
medical records show that the veteran also has a current 
diagnosis of headaches as a nonspecific complaint but that 
they were most likely tension headaches.  

The September 2004 remand requested that the veteran be 
afforded a neurology examination, and that the examiner offer 
an opinion as to whether it as at least as likely as not that 
"any current headache disorder is the result of a disease or 
injury in service."  Although the veteran was afforded a VA 
examination in 2004, the examiner's opinion appears to be 
limited to whether the veteran's current headaches were 
related to the claimed head trauma.  The examiner did not 
offer an opinion as to the possibility of a relationship 
between the veteran's current tension headaches and the 
headaches noted in service that were also described as 
tension headaches. 

Furthermore, the opinion did not address whether the current 
headaches were as likely as not related to head trauma, but 
instead commented on whether or not they could be 
"definitely" related to head trauma.  Therefore, this 
opinion does not rule out a link between the current headache 
disorder and service.  

Instead, the Board finds that based upon the findings in 
service of musculoskeletal or tension headaches over a four 
month period, the evidence of continued headaches since 
discharge from service, and the current diagnosis of the same 
headache disorder, entitlement to service connection is 
warranted.  The Board has resolved all reasonable doubt in 
favor of the veteran in reaching his conclusion.  38 U.S.C.A. 
§ 5107(b).  








							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right ankle 
disability is denied. 

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for tension headaches is 
granted. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


